     Case 2:18-cv-02496-JAM-EFB Document 25 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SAMMY J. CSANYI,                                No. 2:18-cv-2496-JAM-EFB
11                      Plaintiff,
12           v.                                       ORDER
13    ANDREW SAUL, Commissioner of Social
      Security,
14
                        Defendant.
15

16

17          On October 5, 2020, the magistrate judge filed findings and recommendations herein

18   which were served on the parties and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen days. No objections were filed.

20          The court has reviewed the applicable legal standards and, good cause appearing,

21   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.

22          Accordingly, IT IS ORDERED that:

23          1. The Proposed Findings and Recommendations filed October 5, 2020, are ADOPTED;

24          2. Plaintiff’s counsel’s motion for attorney’s fees (ECF No. 20) is granted;

25          3. Plaintiff’s counsel is awarded $15,000.00 in fees pursuant to 42 U.S.C. § 406(b); and

26          4. Upon receipt of the $15,000.00 award, counsel refund to plaintiff the sum of $3,632.67

27   previously awarded under the EAJA.

28
                                                      1
     Case 2:18-cv-02496-JAM-EFB Document 25 Filed 11/04/20 Page 2 of 2


 1   DATED: November 4, 2020           /s/ John A. Mendez
 2                                     THE HONORABLE JOHN A. MENDEZ
                                       UNITED STATES DISTRICT COURT JUDGE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
